FILED
                             NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAVINDER KAUR,                                    No. 09-72384

               Petitioner,                        Agency No. A096-491-821

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Ravinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision finding that her asylum application was frivolous.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims, see Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir. 2007), and

we deny the petition for review.

      Kaur does not challenge the agency’s frivolousness finding, but contends the

BIA erred by not considering her claims for withholding of removal and CAT

relief. The BIA did not err because Kaur did not present those claims in her brief

to the BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1207-08 (9th Cir. 2009) (en

banc) (BIA is not required to consider claims that are not raised in the brief).

      PETITION FOR REVIEW DENIED.




                                           2                                       09-72384